Citation Nr: 1132941	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-35 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Propriety of a reduction from a total rating to a 10 percent rating for bilateral hearing loss, effective from March 31, 2008.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of hearing, bilaterally.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran had active military service from July 1957 to July 1969, and from August 1969 until October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial 100 percent rating, effective March 31, 2006.

2.  The 100 percent rating for the Veteran's service-connected bilateral hearing loss had been in effect for less than five years at the time it was reduced to zero percent, effective December 1, 2008.

3.  A VA examination report in June 2008, showing no worse than Level V in the right ear and Level I in the left ear, reflected material improvement in the Veteran's bilateral hearing loss; such improvement was also confirmed by a VA examination in July 2009.


CONCLUSIONS OF LAW

1.  The reduction of the schedular disability rating for bilateral hearing loss implemented by the September 2008 rating decision was proper, and restoration of the 100 percent schedular rating for such disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105(e), 3.343(a), 3.344, 4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2010).

2.  The termination of special monthly compensation benefits based on deafness of both ears, effective December 1, 2008, was proper, and restoration of that benefit is not warranted.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.350 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in October 2007, February 2008, and July 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Hearing Loss

The Veteran contends that the 100 percent evaluation initially assigned for his bilateral hearing loss should be restored.  Specifically, he maintains that his bilateral hearing impairment has not "materially improved."

When reducing a Veteran's disability evaluation, the RO must comply with the procedural requirements set forth in 38 C.F.R. § 3.105(e).  This section specifically provides that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  Id.  The RO must then advise the Veteran of the proposed rating and give the Veteran 60 days to present additional evidence showing that compensation should be continued at the present evaluation level.  If additional evidence is not received within the 60 day period, the RO is to take final action and the award is to be reduced or discontinued effective the last day of the month in a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

By a rating decision dated in February 2008, the RO proposed to reduce the disability rating for the Veteran's bilateral hearing loss from 100 percent to 30 percent disabling, and the Veteran was advised of the same.  Within the 60-day period, the Veteran submitted a statement asking for reconsideration and explaining that his hearing loss had not improved.  Consequently, he was afforded a new VA examination in June 2008.  

In June 2008, the RO proposed to reduce the disability rating for the Veteran's bilateral hearing loss from 100 percent to zero percent disabling, and he was advised of the same.  Within the 60-day period, he submitted another statement requesting reconsideration and again contending that his hearing loss had not improved.  The RO took final action in September 2008, reducing the Veteran's rating to zero percent, effective December 1, 2008.  Therefore, the record establishes that the RO complied with all procedural requirements set forth in 38 C.F.R. § 3.105(e).

With respect to whether the evidential requirements for reducing the evaluation have been met, the Board notes that the provisions of 38 C.F.R. § 3.344(a), regarding stabilization of disability ratings, are not for application, since the Veteran's 100 percent evaluation had not been in effect for a period of five years or more.  The 100 percent evaluation was in effect from March 31, 2006, until the reduction effective December 1, 2008.  See 38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 418 (1993).

Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition. Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether a veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms had been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a) (2010).

In order to reduce a disability rating, the evidence must show improvement in the severity of a disorder.  In this case, the record does show improvement in certain respects.

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under applicable criteria, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Hearing tests will be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2010).

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Again, in a January 2007 rating decision, the RO held that service connection was warranted for bilateral hearing loss.  The RO based its decision on a November 2006 VA examination report.  Decibel loss in the right ear was 50 at 1000, 75 at 2000, 85 at 3000, and 95 at 4000 Hertz.  The average decibel loss was 76.  Speech audiometry revealed speech discrimination ability of 14 percent in that ear.  These findings yield a designation of Roman Numeral XI under Table VI of 38 C.F.R. § 4.85.  Regarding the left ear, decibel loss was 50 at 1000, 60 at 2000, 90 at 3000, and 100 at 4000 Hertz.  The average decibel loss for the right ear was 75.  Speech audiometry revealed speech discrimination ability of 22 percent in that ear.  These findings yield a designation of Roman Numeral XI under Table IV of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral XI, and the left ear is Roman Numeral XI, the appropriate rating is100 percent.  Accordingly, an initial disability rating of 100 percent was assigned, effective March 31, 2006.  At that time, the RO also determined that entitlement to special monthly compensation based on loss of use of hearing, bilaterally, was warranted, effective March 31, 2006.  

In October 2007, the Veteran submitted a claim for an increased disability rating.  Although he acknowledged that his bilateral hearing loss was already being rated 100 percent disabling, he alleged that his hearing loss rendered him permanently and totally disabled.  

A VA audiology consultation note, dated in June 2007, indicated a diagnosis of right ear mild to severe high-frequency sensorineural hearing loss and left ear moderate to severe high-frequency sensorineural hearing loss.  Speech audiometry revealed speech discrimination ability of 76 percent in the right ear and 80 percent in the left ear.

A private audiologic examination report dated in June 2007 demonstrated approximate pure tone air conduction thresholds in the right ear of 50 at 1000, 70 at 2000, and 80 at 4000 Hertz.  Approximate pure tone air conduction thresholds in the left ear were of 45 at 1000, 60 at 2000, and 80 at 3000.  This evidence, however, is incompatible with VA rating standards. Specifically, the report did not include audiometric findings of puretone hearing threshold levels for both ears at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz.  Additionally, there is no indication of the use of Maryland CNC. 38 C.F.R. § 4.85. 

In January 2008, a private treatment provider indicated that the Veteran was diagnosed with moderate to severe sensorineural hearing loss.  He also noted that the examination results did not significantly differ from those obtained in April 2006.  The examination results demonstrated approximate pure tone air conduction thresholds in the right ear of 60 at 1000, 90 at 2000, 90 at 3000, and 100 at 4000 Hertz.  The average decibel loss was 85.  Approximate pure tone air conduction thresholds in the left ear were of 20 at 1000, 45 at 2000, 80 at 3000, and 85 at 4000 Hertz.  The average decibel loss was 56.  The evaluation did not indicate that controlled speech discrimination was performed using the Maryland CNC test.  Nonetheless, the speech audiometry testing that was conducted revealed speech discrimination ability of 28 percent in the right ear and 76 percent in the left ear.  Although these test results are inadequate for rating purposes because it was not indicated that the requisite Maryland CNC test had been employed, the speech discrimination findings shown, when applied to the rating criteria under Diagnostic Code 6100, yield a disability rating of no higher than 30 percent.  

The Veteran was afforded a VA examination in February 2008.  The examination results were not reported due to poor reliability.  The Veteran's responses were inconsistent, particularly in the right ear, where pure tone averages and speech reception thresholds were not in agreement.  In the right ear, the speech reception threshold was in the moderate hearing loss range and he pure tone average was in the severe hearing loss range.  In the left ear, the speech reception threshold and the pure tone average were in agreement.  Additionally, word recognition scores were very poor in both ears and did not appear consistent with the Veteran's demonstrated communication ability.  

In February 2008, the RO notified the Veteran of a proposed reduction from 100 percent to 30 percent for the Veteran's bilateral hearing loss.  The RO also proposed to terminate the Veteran's level of special monthly compensation.  In March 2008, the Veteran expressed his disagreement with the proposed reductions.  He requested that he be afforded a new VA examination and a hearing.  In June 2008, the Veteran cancelled his hearing request.

In June 2008, the Veteran was afforded an additional VA examination.  Decibel loss in the right ear was 40 at 1000, 55 at 2000, 70 at 3000, and 70 at 4000 Hertz.  The average decibel loss was 59.  Speech audiometry revealed speech discrimination ability of 72 percent in that ear.  These findings yield a designation of Roman Numeral V under Table VI of 38 C.F.R. § 4.85.  Regarding the left ear, decibel loss was 15 at 1000, 40 at 2000, 75 at 3000, and 75 at 4000 Hertz.  The average decibel loss for the right ear was 51.  Speech audiometry revealed speech discrimination ability of 92 percent in that ear.  These findings yield a designation of Roman Numeral I under Table IV of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral V, and the left ear is Roman Numeral I, the appropriate rating is 0 percent.

The June 2008 VA examiner noted that the Veteran initially significantly exaggerated pure tone and speech thresholds.  After repeated reinstruction and discussion, the Veteran indicated that he fully understood the task and he was retested.  Reliability of the repeat test was judged to be good and final speech reception thresholds and pure tone averages were in good agreement.  The Veteran was diagnosed with bilateral mild to severe sensorineural hearing loss.

In light of the June 2008 VA examination results, the Veteran was informed of a proposal to reduce the evaluation of his service-connected bilateral hearing loss from 100 percent to zero percent.  The RO also proposed to discontinue entitlement to special monthly compensation based on deafness of both ears.  He received notice in July 2008.   In July 2008, the Veteran indicated that he disagreed with the reduction in the rating for his service-connected bilateral hearing loss. 

The Veteran was afforded an additional VA examination in July 2009.  Decibel loss in the right ear was 45 at 1000, 65 at 2000, 70 at 3000, and 75 at 4000 Hertz.  The average decibel loss was 64.  Speech audiometry revealed speech discrimination ability of 92 percent in that ear.  These findings yield a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  Regarding the left ear, decibel loss was 25 at 1000, 45 at 2000, 80 at 3000, and 80 at 4000 Hertz.  The average decibel loss for the right ear was 58.  Speech audiometry revealed speech discrimination ability of 92 percent in that ear.  These findings yield a designation of Roman Numeral II under Table IV of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral II, and the left ear is Roman Numeral II, the appropriate rating is 0 percent.

The Veteran was diagnosed with right ear mild to severe sensorineural hearing loss and left ear normal to severe sensorineural hearing loss.  The examiner indicated that she believed the Veteran's thresholds to be better than those admitted on testing, given his speech thresholds.  The Veteran was instructed several times on how to respond to the tones and how to repeat the words during speech recognition testing.  

The overall audiometric findings shown in June 2008 and July 2009, when compared with those of November 2006, provide more than an adequate support for the rating reduction in this case.  These examinations (June 2008 and July 2009) are at least as full and complete as the examination (November 2006) on which the 100 percent evaluation was based.  In this instance, the reduction was only effectuated after the VA audiometric findings in June 2008 showed that the Veteran's hearing acuity underwent an actual change reflecting material improvement in the Veteran's condition, which was confirmed by reexamination in July 2009, and which was consistent with no more than a zero percent rating under the applicable criteria of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The June 2008 and July 2009 VA audiometric findings as a whole reflect material improvement in the Veteran's bilateral hearing loss.  In conclusion, the Board determines that the preponderance of the evidence of record demonstrates that the reduction of the Veteran's rating from 100 percent to zero percent is proper.

SMC for Loss of Use of Hearing, Bilaterally

Under 38 U.S.C.A. § 1114(K) and 38 C.F.R. § 3.350(a), special monthly compensation was originally awarded to the Veteran for loss of use of hearing, bilaterally.  Special monthly compensation is warranted when there is evidence of deafness of both ears, having absence of air and bone conduction will e held to exist where examination in a Department of Veterans Affairs authorized audiology clinic under current testing criteria shows bilateral hearing loss is equal to or greater than the minimum bilateral hearing loss required for a maximum rating evaluation under the rating schedule. 38 C.F.R. § 3.350(a)(5).  For the reasons indicated in the analysis above on the question of reduction in the disability rating to zero percent for bilateral hearing loss, by the September 2008 rating decision, effective December 1, 2008, the Board finds that the termination of special monthly compensation benefits on the account of bilateral hearing loss, effective December 1, 2008, was proper, and should not be restored.


ORDER

The reduction in the disability rating to zero percent for bilateral hearing loss, by the September 2008 rating decision, was proper and the application for restoration of a 100 percent rating for such disability is denied.

Restoration of special monthly compensation benefits based on deafness is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


